Acknowledgment
The amendment filed on July 15, 2022 responding to the Office Action mailed on April 15, 2022 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1 to 25 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘source and drain regions’ of claims 1, 9  must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose the device of claim 1 comprising: one or more backend-of-line (BEOL) interconnects formed over a first ILD layer; an etch stop layer over the one or more BEOL interconnects, the etch stop layer having a plurality of vias that are in contact with the one or more BEOL interconnects; an array of BEOL thin-film-transistors (TFTs) over the etch stop layer, wherein adjacent ones of the BEOL TFTs are separated by isolation trench regions, and wherein each of the TFTs are aligned with at least one of the plurality of vias to connect to the one or more BEOL interconnects, each of the BEOL TFTs comprising a bottom gate electrode, a gate dielectric layer over the bottom gate electrode, and an oxide-based semiconductor channel layer over the bottom gate electrode having source and drain regions therein; and contacts formed over the source and drain regions of each of BEOL TFTs.
Regarding claim 9, the prior art fails to disclose the method of claim 9 comprising: forming one or more backend-of-line (BEOL) interconnects over a first ILD layer; forming an etch stop layer over the one or more BEOL interconnects, the etch stop layer having a plurality of vias that are in contact with the one or more BEOL interconnects; forming an array of BEOL thin-film-transistors (TFTs) over the etch stop layer, wherein adjacent ones of the BEOL TFTs are separated by isolation trench regions, and wherein each of the TFTs are aligned with at least one of the plurality of vias to connect to the one or more BEOL interconnects, each of the BEOL TFTs comprising a bottom gate electrode, a gate dielectric layer over the bottom gate electrode, and an oxide-based semiconductor channel layer over the bottom gate electrode having source and drain regions therein; and forming contacts over the source and drain regions of each of BEOL TFTs.
Regarding claim 17, the prior art fails to disclose a method of fabricating a memory device, the method comprising: forming an array of backend-of-line (BEOL) thin film transistors (TFTs), the BEOL TFTs having an oxide channel; forming a multilayer hardmask for contact patterning of the BEOL TFTs, where the multilayer hardmask comprises a metal hardmask and a dielectric hardmask having different etch selectivities; performing a litho-etch-litho-etch patterning to enable two different etch bias tunings including, a first etch bias tuning for patterning the dielectric hardmask in an orthogonal-to-gate direction (OGD), and a second etch bias tuning for patterning the metal hardmask in a parallel-to-gate direction (PGD) to define contact hole locations; performing a contact open dry etch process to remove the dielectric hardmask entirely, and to remove material in the contact hole locations down to the oxide channel to create contact holes; performing a wet clean process to remove the metal hardmask entirely, wherein the wet clean is compatible with the oxide channel, such that the wet clean does not remove or damage the oxide channel; and performing a metal fill and polish over the contact holes to create contacts.
Claims 2-8, 10-16 and 18-24 depend directly or indirectly on claims 1, 9 or 17 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawing objections noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893